DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered.
 
Claim Objections
Claim 21 is objected to because of the following informalities: claim 21, line 3, recites the limitation “detecting the cook plate…” Examiner believes this limitation should be “detecting cookware…” 
Similarly, claim 21 line 4 recites the limitation “the detection of the cook plate…” Examiner believes this limitation should be “the detection of the cookware…” The cook plate is not being detected. Cookware is being detected.
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Artigas Maestre et al (US 2010/0282740) in view of Calesella et al (US 2018/0270914). 
Regarding claim 21, Artigas Maestre discloses a method of controlling a cooking apparatus having a plurality of induction heating coils installed under a cooking plate, the method comprising: 
detecting the cook plate ([0038] lines 4-9 ---“The control unit 12 here detects the size and position of cooking utensil elements placed on the induction hob or on a cover plate of the induction hob and combines induction heating elements 10 that are covered at least to a certain degree by the cooking utensil element to form a heating zone 14.”), 
([0036] lines 1-5 ---“The control unit 12 generally only uses the currents I1, I2 of the individual induction heating elements 10a, 10b measured by the current sensors 34a, 34b to protect the inverters 22a, 22b and to detect the cooking utensil elements on the induction hob.”); 
supplying, by a plurality of drivers, driving power to the plurality of groups of the plurality of induction heating coils, respectively, based on the detection signal ([0039] ---“ The control unit 12 regulates a heating power of the heating zone 14 as a function of a heat setting set by a user to a setpoint value that is a function of the heat setting. To this end it forms a sum of the heating powers of the individual induction heating elements 10 and compared this sum with the setpoint value.”). 
However, Artigas Maestre does not disclose wherein the supplying of the driving power includes controlling power output by a first driver, among the plurality of drivers, driving a first group among the plurality of groups to be increased, while power output by a second driver, among the plurality of drivers, driving a second group among the plurality of groups is decreased as a result of the power output by the first driver being increased.
Nonetheless, Calesella teaches wherein the supplying of the driving power includes controlling power output by a first driver, among the plurality of drivers, driving a first group among the plurality of groups to be increased (Fig. 3 PB; PB increases at times T1 –T2), while power output by a second driver, among the plurality of drivers, (Fig. 3 PA; PA decreases at times T1 –T2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Artigas Maestre by incorporating increasing or decreasing a power level of an inverter as taught by Calesella for the purpose of lessening power fluctuations experienced on a mains line.

Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
For independent claim 1:
The claimed invention is a cooking apparatus comprising: a cooking plate, a plurality of induction coils, a plurality of drivers, and a controller. The claimed invention also comprises: increasing the amount of power supplied to the first set of drivers by the amount of power decreased from a second set of drivers and wherein a ratio of the power output by the first driver and the power output by the second driver is different from a ratio of a number of induction heating coils belonging to the first group and a number of induction heating coils belonging to the second group.
The closest prior art would be Artigas Maestre et al (US 2010/0282740). Artigas Maestre teaches a cooking apparatus comprising: a cooking plate, a plurality of induction coils, a plurality of drivers, and a controller. However, Artigas Maestre does 
The second closest prior art would be Calesella et al (US 2018/0270914). Calesella teaches increasing the amount of power supplied to the first set of drivers by the amount of power decreased from a second set of drivers. However, Calesella does not teach wherein a ratio of the power output by the first driver and the power output by the second driver is different from a ratio of a number of induction heating coils belonging to the first group and a number of induction heating coils belonging to the second group.

For independent claim 11:
The claimed invention is a method of controlling a cooking apparatus having a plurality of induction coils, the method comprising identifying induction heating coils among the plurality of induction heating coils, supplying, by a plurality of drivers, driving power to the plurality of groups of the plurality of induction heating coils, wherein while power output by a first driver, among the plurality of drivers, driving a first group among the plurality of groups is increased, a second driver, among the plurality of drivers, driving a second group among the plurality of groups is controlled to decrease power output by the second driver, and wherein a ratio of the power output by the first driver and the power output by the second driver is different from a ratio of a number of 
The closest prior art would be Artigas Maestre et al (US 2010/0282740). Artigas Maestre teaches a method of controlling a cooking apparatus comprising identifying induction heating coils among the plurality of induction heating coils, supplying, by a plurality of drivers, driving power to the plurality of groups of the plurality of induction heating coils. However, Artigas Maestre does not teach wherein while power output by a first driver, among the plurality of drivers, driving a first group among the plurality of groups is increased, a second driver, among the plurality of drivers, driving a second group among the plurality of groups is controlled to decrease power output by the second driver, and wherein a ratio of the power output by the first driver and the power output by the second driver is different from a ratio of a number of induction heating coils belonging to the first group and a number of induction heating coils belonging to the second group.
The second closest prior art would be Calesella et al (US 2018/0270914). Calesella teaches increasing the amount of power supplied to the first set of drivers by the amount of power decreased from a second set of drivers. However, Calesella does not teach wherein a ratio of the power output by the first driver and the power output by the second driver is different from a ratio of a number of induction heating coils belonging to the first group and a number of induction heating coils belonging to the second group.

For independent claim 19:

The closest prior art would be Artigas Maestre et al (US 2010/0282740). Artigas Maestre teaches a cooking apparatus comprising: a cooking plate, a plurality of induction coils, a first and second driver, and a controller. However, Artigas Maestre does not teach increasing the amount of power supplied to the first set of drivers by the amount of power decreased from a second set of drivers and wherein a ratio of the power output by the first driver and the power output by the second driver is different from a ratio of a number of induction heating coils belonging to the first group and a number of induction heating coils belonging to the second group.
The second closest prior art would be Calesella et al (US 2018/0270914). Calesella teaches increasing the amount of power supplied to the first set of drivers by the amount of power decreased from a second set of drivers. However, Calesella does not teach wherein a ratio of the power output by the first driver and the power output by the second driver is different from a ratio of a number of induction heating coils belonging to the first group and a number of induction heating coils belonging to the second group.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. 
For claim 21:
Applicant argues that Artigas Maestre, Calesella and Anton Falcon, alone or in combination, teach or suggest "detecting the cook plate", "outputting a detection signal in response to the detection of the cook plate" and "supplying, by a plurality of drivers, driving power to the plurality of groups of the plurality of induction heating coils, respectively, based on the detection signal", as recited in claim 21. Examiner respectfully disagrees.
Examiner believes the limitations "detecting the cook plate" and "outputting a detection signal in response to the detection of the cook plate" to be a misquote because the cooking plate is the cover for the cooking apparatus. A cooking utensil, like a pot, would be the element being detected. See the claim objection above.
Artigas Maestre teaches detecting a cooking utensil, outputting a signal in response to the detection of a cooking utensil, and supplying driving power to the plurality of groups of the plurality of induction heating coils, respectively, based on the detection signal. See the rejection of claim 21 above.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761